RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4195-19

R.L.H.,

          Plaintiff-Respondent,

v.

D.A.G.,

     Defendant-Appellant.
________________________

                    Submitted May 4, 2021 – Decided May 21, 2021

                    Before Judges Yannotti and Haas.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Camden County,
                    Docket No. FV-04-2651-20.

                    Louis G. Guzzo, attorney for appellant.

                    Rutgers Law School, attorneys for respondent (Amy L.
                    Braunstein, of counsel and on the brief; M'Ballou Y.
                    Sanogho, admitted pursuant to Rule 1:21-3, on the
                    brief).

PER CURIAM
      Defendant D.A.G. appeals from a June 17, 2020 final restraining order

(FRO) entered in favor of plaintiff R.L.H. pursuant to the Prevention of

Domestic Violence Act (PDVA), N.J.S.A. 2C:25-17 to -35. We affirm.

      We derive the following facts from the record. The parties married in

December 2019 after dating for approximately eight years. They do not have

any children together.

      Plaintiff was hospitalized for a period of time prior to May 4, 2020.

Because their relationship had soured, plaintiff stated that defendant promised

her he would leave their residence before she returned home. He failed to do

so.

      On May 4, plaintiff was sitting near a door in the house, smoking a

cigarette.   Defendant, who had recently quit smoking, became angry and

slammed the door hitting plaintiff in the back. Plaintiff testified that she had a

pre-existing lower back injury and that defendant struck her on purpose.

      Plaintiff then checked on the parties' bank account and realized that

defendant had taken money out of it. Specifically, she learned defendant had

removed $500 that plaintiff was going to use to pay the cell phone bill. When

plaintiff learned that she could not pay the bill, she confronted defendant, who

responded by yelling at her.


                                                                            A-4195-19
                                        2
       Plaintiff telephoned her friend, K.Y., and told her what had happened. 1

After defendant went out, K.Y. came over and plaintiff called the police.

Plaintiff then obtained a temporary restraining order (TRO) against defendant.

While the TRO was in effect, defendant twice followed plaintiff while she was

walking in her neighborhood, which also frightened her.

      Plaintiff provided a detailed account of defendant's past history of

harassing conduct. She stated that on October 25, 2019, she told defendant she

did not want to have sex with him. According to plaintiff, defendant "became

forceful" and began "tugging on [her] clothes." Defendant threatened plaintiff

that she "was going to find out what rape meant." Because she was afraid,

plaintiff stated she "just gave in to him out of fear."

      On another occasion, defendant threw a plate toward plaintiff and K.Y.

after the parties had an argument about cooking steaks. Plaintiff also reported

that on a different day, defendant became angry at her, slammed the refrigerator

door, and broke a shelf in it.




1
   Besides the parties, K.Y. was the only other witness at the trial. She stated
that plaintiff frequently reported defendant's harassing conduct to her, and K.Y.
also corroborated plaintiff's testimony that she was afraid of defendant. The
judge found that K.Y.'s testimony was credible.
                                                                           A-4195-19
                                         3
      According to plaintiff, defendant began telling her that her deceased

mother, who had suffered from dementia, transferred ownership of a co-op to

him. Plaintiff testified that defendant kept firearms in the home and this further

contributed to her fear of him.

      During his testimony, defendant stated that after the parties married, their

relationship deteriorated after the first week. He acknowledged that plaintiff

asked him to leave the house, but he claimed that plaintiff's mother had signed

a contract giving him an ownership interest in the co-op. Defendant stated he

did not "recall any incident that broke" the refrigerator shelf, but admitted the

shelf kept falling off. He also denied having any recollection of slamming a

door on plaintiff's back "[i]n anger."

      Defendant's memory also failed him when he was asked on direct

examination about plaintiff's allegation of sexual assault. When asked if this

incident occurred, defendant replied, "Not to my knowledge." He also alleged

that plaintiff was making things up to "get [him] out of the house and this was

her way of doing so."

      Defendant stated he did not recall throwing a plate, and testified that he

always kept his guns in a closet during the parties' relationship. Defendant




                                                                            A-4195-19
                                         4
claimed that he ran into plaintiff by chance while he was out walking after he

moved in with his sister, who also lived in the neighborhood.

      In his June 17, 2020 oral decision, the judge determined that plaintiff's

testimony was credible, while defendant's claims were not. As for the predicate

act initially cited in her request for a TRO, the judge found that defendant took

money from the parties' bank account that plaintiff was counting on to pay the

cell phone bill, which was "an annoying abusive act on his part." The judge

stated, "I can't imagine why he would do that. That is harassment, annoying,

intentional act of harassment that has no explanation other than a clear indication

of abusive conduct."

      In addition, the judge found there was a "litany" of prior acts of domestic

violence. The most serious was defendant's threat that if plaintiff did not accede

to his demand for sex, plaintiff "was going to find out what rape meant." The

judge stated:

            I've listened to the testimony of the parties. I've
            listened to them, how they testified, the way they
            testified and quite frankly I believe that act occurred. I
            believe that the defendant did purposefully threaten the
            plaintiff with a sexual assault if she did not proceed
            with the sexual act. That is a cruel and egregious act of
            domestic violence. And that alone, independent of
            anything else caused this [c]ourt to grant a [FRO].



                                                                             A-4195-19
                                        5
      In addition, the judge found that defendant pushed the door into plaintiff's

back as she alleged, broke the refrigerator shelf in a fit of anger, and threw a

plate toward plaintiff and K.Y.      The judge further found that defendant

intentionally followed plaintiff while she was out walking with K.Y. and that

this conduct "violated the spirit of what he was required to do to stay away from

the plaintiff" under the TRO.

      The judge determined that plaintiff was "afraid of [defendant] because he

has acted in a way to control her, to force himself on her." Therefore, the judge

granted plaintiff's application for a FRO. This appeal followed.

      On appeal, defendant argues that the judge "did not make findings of fact

and conclusions of law" in support of his decision, and "did not find that

[plaintiff] needed a [FRO] to protect against future acts of domestic violence."

We disagree.

      Our review of a trial judge's fact-finding function is limited. Cesare v.

Cesare, 154 N.J. 394, 411 (1998). A judge's findings of fact are "binding on

appeal when supported by adequate, substantial, credible evidence." Id. at 411-

12 (citing Rova Farms Resort, Inc. v. Investors Ins. Co., 65 N.J. 474, 484

(1974)). Moreover, "[b]ecause of the family courts' special jurisdiction and




                                                                            A-4195-19
                                        6
expertise in family matters, appellate courts should accord deference to family

court factfinding." Id. at 413.

      "Deference is especially appropriate 'when the evidence is largely

testimonial and involves questions of credibility.'" Id. at 412 (quoting In re

Return of Weapons to J.W.D., 149 N.J. 108, 117 (1997)). This is so because the

judge has the opportunity to see and hear the witnesses as they testify, thereby

developing a "'feel of the case' that can never be realized by a review of the cold

record." N.J. Div. of Youth & Family Servs. v. G.M., 198 N.J. 382, 396 (2009)

(quoting D.Y.F.S. v. E.P., 196 N.J. 88, 104 (2008)). A judge's purely legal

decisions, however, are subject to our plenary review. Crespo v. Crespo, 395

N.J. Super. 190, 194 (App. Div. 2007) (citing Manalapan Realty, L.P. v. Twp.

Comm. of Manalapan, 140 N.J. 366, 378 (1995)).

      In adjudicating a domestic violence case, the trial judge has a "two-fold"

task. Silver v. Silver, 387 N.J. Super. 112, 125 (App. Div. 2006). The judge

must first determine whether the plaintiff has proven, by a preponderance of the

evidence, that the defendant committed one of the predicate acts referenced in

N.J.S.A. 2C:25-19(a), which incorporates harassment, N.J.S.A. 2C:33-4 and

sexual assault, N.J.S.A. 2C:14-2, as conduct constituting domestic violence. Id.

at 125-26. The judge must construe any such acts in light of the parties' history


                                                                             A-4195-19
                                        7
to better "understand the totality of the circumstances of the relationship and to

fully evaluate the reasonableness of the victim's continued fear of the

perpetrator." Kanaszka v. Kunen, 313 N.J. Super. 600, 607 (App. Div. 1998);

N.J.S.A. 2C:25-29(a)(1).

      If a predicate offense is proven, the judge must then assess "whether a

restraining order is necessary, upon an evaluation of the facts set forth in

N.J.S.A. 2C:25-29(a)(1) to -29(a)(6), to protect the victim from an immediate

danger or to prevent further abuse." J.D. v. M.D.F., 207 N.J. 458, 475-76 (2011)

(quoting Silver, 387 N.J. Super. at 126-27). Whether a restraining order should

be issued depends on the seriousness of the predicate offense, on "the previous

history of domestic violence between the plaintiff and defendant including

previous threats, harassment[,] and physical abuse," and on "whether immediate

danger to the person or property is present." Corrente v. Corrente, 281 N.J.

Super. 243, 248 (App. Div. 1995) (citing N.J.S.A. 2C:25-29(a)).

      Applying these standards, we discern no basis for disturbing the trial

judge's decision to grant a FRO to plaintiff. The judge specifically found that

plaintiff's account of the incidents of domestic violence was credible and there

is substantial credible evidence in the record to support that finding. Therefore,




                                                                            A-4195-19
                                        8
we affirm substantially for the reasons set forth in the judge's oral opinion. We

add the following comments.

      The predicate act cited in plaintiff's request for the TRO was harassment.

N.J.S.A. 2C:33-4 defines harassment, as follows:

             [A] person commits a petty disorderly persons offense
             if, with purpose to harass another, he:

             a.    Makes, or causes to be made, a communication
             or communications anonymously, or at extremely
             inconvenient hours, or in offensively coarse language,
             or any other manner likely to cause annoyance or alarm;
             [or]

             b.    Subjects another to striking, kicking, shoving, or
             other offensive touching, or threatens to do so; or

             c.     Engages in any other course of alarming conduct
             or of repeatedly committed acts with purpose to alarm
             or seriously annoy such other person.

      Proof of a purpose to harass is an essential element of N.J.S.A. 2C:33 -4.

See L.D. v. W.D., 327 N.J. Super. 1, 5 (App. Div. 1999). "A person acts

purposely with respect to the nature of his conduct or a result thereof if it is h is

conscious object to engage in conduct of that nature or to cause such a result."

State v. Hoffman, 149 N.J. 564, 577 (1997) (quoting N.J.S.A. 2C:2-2(b)(1)).

There must be proof that a defendant's conscious object was to "harass," that is,

"annoy," "torment," "wear out," or "exhaust." State v. Castagna, 387 N.J. Super.


                                                                              A-4195-19
                                         9
598, 607 (App. Div. 2006) (quoting Webster's II New College Dictionary 504

(1995)).

      "A finding of a purpose to harass may be inferred from the evidence

presented,"   and   "[c]ommon     sense and     experience may inform that

determination." Hoffman, 149 N.J. at 577. Because direct proof of intent is

often absent, "purpose may and often must be inferred from what is said and

done and the surrounding circumstances," and "[p]rior conduct and statements

may be relevant to and support an inference of purpose." Castagna, 387 N.J.

Super. at 606.

      Here, we agree with the judge's determination that defendant's act of

taking money from the parties' joint bank account was done with the expr ess

purpose of preventing plaintiff from paying the phone bill as she had planned.

As the judge found, this was "an annoying abusive act on [defendant's] part."

And, it was only one in a "litany" of such acts, which clearly constituted a course

of alarming conduct defendant perpetrated against plaintiff.

      As the judge found, defendant closed a door into plaintiff's back earlier

that same day even though he knew she had a pre-existing injury in that area.

He did so simply because he did not want plaintiff to smoke after he was able to

quit that habit. Defendant threw a plate in the direction of plaintiff and her


                                                                             A-4195-19
                                       10
friend because he was angry about how steaks were cooked. Defendant also

broke the refrigerator shelf during another fit of anger.     Most egregiously,

defendant threatened plaintiff that she "was going to find out what rape meant"

if she did not give in to his sexual demands. 2 Therefore, the judge correctly

concluded that defendant committed acts of domestic violence in violation of

the PDVA.

      With regard to the second prong of Silver, the judge properly found that a

FRO was necessary to protect plaintiff from further acts of domestic violence,

especially in view of defendant's past history of harassing her and his failure to

abide by the spirit of the TRO by following plaintiff during her walks in the

neighborhood. Silver, 387 N.J. Super. at 128. We perceive no basis to depart

from the judge's findings, which sufficiently explain why a FRO was needed

under the circumstances presented here.

      Affirmed.




2
 In addition to harassment, defendant's use of coercion to enable him to commit
an act of sexual penetration with plaintiff also constituted sexual assault under
N.J.S.A. 2C:14-2(c)(1).
                                                                            A-4195-19
                                       11